
	
		I
		112th CONGRESS
		1st Session
		H. R. 1983
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Rohrabacher, Mr. Stark,
			 and Mr. Polis) introduced the
			 following bill; which was referred to the 
			 Committee on Energy and Commerce
		
		A BILL
		To provide for the rescheduling of
		  marijuana and for the medical use of marijuana in accordance with the laws of
		  the various States.
	
	
		1.Short titleThis Act may be cited as the
			 States' Medical Marijuana Patient
			 Protection Act.
		2.Controlled
			 Substances Act
			(a)Schedule
				(1)Not later than 6
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services, in cooperation with the National Academy of Sciences' Institute
			 of Medicine, shall submit to the Administrator of the Drug Enforcement
			 Administration a recommendation on the listing of marijuana within the
			 Controlled Substances Act (CSA), and shall recommend a listing other than
			 Schedule I or Schedule II.
				(2)Not later than 12
			 months after the date of enactment of this Act, the Administrator of the Drug
			 Enforcement Administration shall, based upon the recommendation of the National
			 Academy of Sciences, issue a notice of proposed rulemaking for the rescheduling
			 of marijuana within the CSA, which shall include a recommendation to list
			 marijuana as other than a Schedule I or Schedule
			 II substance.
				(b)Limitations on
			 the application of the Controlled Substances Act
				(1)In
			 generalNo provision of the Controlled Substances Act shall
			 prohibit or otherwise restrict in a State in which the medical use of marijuana
			 is legal under State law—
					(A)the prescription
			 or recommendation of marijuana for medical use by a medical professional or the
			 certification by a medical professional that a patient has a condition for
			 which marijuana may have therapeutic benefit;
					(B)an individual
			 from obtaining, manufacturing, possessing, or transporting within their State
			 marijuana for medical purposes, provided the activities are authorized under
			 State law; or
					(C)a pharmacy or
			 other entity authorized under local or State law to distribute medical
			 marijuana to individuals authorized to possess medical marijuana under State
			 law from obtaining, possessing or distributing marijuana to such
			 individuals.
					(2)ProductionNo
			 provision of the Controlled Substances Act shall prohibit or otherwise restrict
			 an entity authorized by a State or local government, in a State in which the
			 possession and use of marijuana for medical purposes is legal from producing,
			 processing, or distributing marijuana for such purposes.
				3.Federal Food,
			 Drug, and Cosmetic Act
			(a)In
			 generalNo provision of the Federal Food, Drug, and Cosmetic Act
			 shall prohibit or otherwise restrict in a State in which the medical use of
			 marijuana is legal under State law—
				(1)the prescription
			 or recommendation of marijuana for medical use by a medical professional or the
			 certification by a medical professional that a patient has a condition for
			 which marijuana may have therapeutic benefit;
				(2)an individual
			 from obtaining, manufacturing, possessing, or transporting within their State
			 marijuana for medical purposes, provided the activities are authorized under
			 State law; or
				(3)a pharmacy or
			 other entity authorized under local or State law to distribute medical
			 marijuana to individuals authorized to possess medical marijuana under State
			 law from obtaining, possessing, or distributing marijuana to such
			 individuals.
				(b)ProductionNo
			 provision of the Federal Food, Drug, and Cosmetic Act shall prohibit or
			 otherwise restrict an entity authorized by a State or local government, in a
			 State in which the possession and use of marijuana for medical purposes is
			 legal from producing, processing, or distributing marijuana for such
			 purpose.
			4.Relation of Act
			 to certain prohibitions relating to smokingThis Act does not affect any Federal, State,
			 or local law regulating or prohibiting smoking in public.
		
